DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 23-26 are objected to because of the following informalities:  Claims 23-26 have the “Original” reference character, but should instead be labeled “Withdrawn”, as these claims are directed to a withdrawn device.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concept) without significantly more. 
Claims 1-22 are directed to an abstract idea. Specifically, representative claims 1 and 18 recite (abstract idea in bold): 
1. (Original) A method to resolve a rigid body solver of a simulation, comprising: calculating a contact vector between a first object and a second object, and an impulse response vector between said first object and said second object, wherein said contact vector and said impulse response vector are determined using said first object as an origin; accumulating a linear delta value and an angular delta value, for each of said first object and said second object, utilizing a time interval value, wherein said time interval value is computed utilizing a number of solver iterations (N-iter) and a time step (dt); updating a bias value utilizing said contact vector, said impulse response vector, a linear bias value, and an angular bias value, wherein said linear bias value utilizes said linear delta value, and said angular bias value utilizes said angular delta value; and iterating said rigid body solver said N-iter times.

18. (Original) A computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to generate a result from a rigid body solver, having operations comprising: calculating a contact vector between a first object and a second object, and an impulse response vector between said first object and said second object, wherein said contact vector and said impulse response vector are determined using said first object as an origin; accumulating a linear delta value and an angular delta value, for each of said first object and said second object, utilizing a time interval value, wherein said time interval value is computed, utilizing a number of solver iterations (N-iter) and a time step (dt); updating a bias value utilizing said contact vector, said impulse response vector, a linear bias value, and an angular bias value, wherein said linear bias value utilizes said linear delta value, and said angular bias value utilizes said angular delta value; iterating said rigid body solver said N-iter times, wherein said iterating ends when an exit condition is satisfied; and communicating said result, wherein said result is a set of parameters representing said contact vector, said impulse response vector, said bias value, and constraint parameters.

The highlighted portions of claims 1 and 18 recite mathematical concepts, specifically calculations (Corresponding to at least Paragraphs [0043]-[0047] of the Specification), which are a judicial exception. This judicial exception is not integrated into a practical application because the calculations presented in the claims do not improve the functioning of a computer, nor do they apply 
Therefore, claims 1 and 18 are rejected under 35 USC 101.  Because claims 2-17 and 19-22 merely add details to the algorithm without substantially more, claims 2-17 and 19-22 are properly rejected under 35 USC 101 as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812